Case 19-12083 Doc 59 Filed 04/08/20 Entered 04/08/20 14:12:56 Main Document Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA
   IN THE MATTER OF                                      CASE NUMBER 19-12083
         GREGORY CLARK                                   SECTION B
               DEBTOR                                    CHAPTER 13
   ******************************************************************************

                            OBJECTION TO PROOF OF CLAIM #2

          NOW INTO COURT, appearing through undersigned counsel, comes, GREGORY
   CLARK, debtor(s) in the above entitled action, who objects to the proof of claim filed by USDA
   (SN SERVICING COMPANY) F/K/A NATIONSTAR MORTGAGE for the following reason:


                                                  1.
          Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code and has not
   been confirmed.


                                                  2.
          SN SERVICING CO. filed an AMENDED secured claim #2 (REPLACING Nationstar
   Mortgage’s claim) in the amount of $120,636.00. The security for the debt is debtor’s residence
   located at 573 Andrews Ave., Metairie, LA. SN SERVICING CO. claims arrearages due of
   $17,692.81. Counsel previously filed this objection and withdrew the objection as debtor needed
   to refund the flood insurance check he received to SN SERVICING CO. He has since refunded
   the reimbursement funds, but SN SERVICING CO. has not reduced their claim by the amount
   of the refund nor have they re-analyzed debtor’s monthly mortgage payment to reduce the
   escrow for the amount charged for flood insurance.


                                                  3.
          The arrearage claim is broken down as follows:
         Principal and interest due                    $5,088.84 (not disputed)
         Pre-petition fees due                         $3,556.00 (disputed)
         Funds advanced                                $4,410.41 (disputed)
Case 19-12083 Doc 59 Filed 04/08/20 Entered 04/08/20 14:12:56 Main Document Page 2 of 3




         Projected escrow shortage                     $4,637.56 (disputed)
                     Total                                    $17,692.81




                                                   4.
   Pre-petition fees due
   SN SERVICING CO. has not provided any proof that pre-petition fees (other than escrow
   advances) are due. There is no itemization of costs incurred, fees paid, or any other type of
   expenses incurred. Until SN SERVICING CO. provides an itemization of these expenses,
   including any refunds due to them, debtor will object to the entire amount.


   Funds advanced
   SN SERVICING CO. admitted the insurance premium was incorrect. Debtor received a refund
   for the $8,005.00 for the flood insurance and promptly refunded these amounts to SN
   SERVICING CO. However, SN SERVICING CO. has yet to reanalyze debtor’s monthly
   payment and continues to escrow for the $8,976.00 premium.


   Projected escrow shortage
   The escrow shortage is based upon SN SERVICING CO.’s calculation that they will be
   escrowing for a $8,976.00 flood insurance premium every year.


                                                   5.
          Debtor prays that SN SERVICING CO.’s claim is reduced to an amount that is
   reasonable and acceptable; that SN SERVICING CO. is ordered to provide an accounting for
   pre-petition fees due; that SN SERVICING CO. is required to reanalyze the escrow and reduce
   the projected escrow shortage.


          WHEREFORE, Debtor prays that claim #2 filed by SN SERVICING CO. is further reduced
   and the escrow is reanalyzed to reduce debtor’s monthly payment.
Case 19-12083 Doc 59 Filed 04/08/20 Entered 04/08/20 14:12:56 Main Document Page 3 of 3




                                              RESPECTFULLY SUBMITTED:
                                              __/s/ Mary M. Taylor_______________
                                              MARY M. TAYLOR 19179
                                              AUSTIN Y. TAYLOR 37325
                                              ATTORNEY FOR Debtor
                                              3525 N. CAUSEWAY BLVD., suite 719
                                              Metairie, LA 70002
                                              (504) 831-7405
